337 F.2d 547
119 U.S.App.D.C. 151
Donald BAXTER, Appellant,v.UNITED STATES of America, Appellee.
No. 18211.
United States Court of Appeals District of Columbia Circuit.
Argued July 7, 1964.Decided July 23, 1964, Petition for Rehearing en Banc DeniedNov. 9, 1964.

Mr. Robert W. McChesney, Jr.  (appointed by this court), Washington, D.C., for appellant.
Mr. Anthony A. Lapham, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker and Victor W. Caputy, Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, WRIGHT and MCGOWAN, Circuit Judges.
PER CURIAM.


1
The appeal is from a judgment of conviction of robbery, in violation of D.C.Code 22-2901, and is rested upon the admission of evidence now claimed to have been inadmissible.  In view of all the circumstances of the case we think it is not one for the exercise of our discretion permitted by Rule 52(b), Fed.R.Crim.P.


2
Affirmed.